                             Case: 3:21-cv-00436-jdp Document #: 1 Filed: 07/06/21 Page 1 of 6

      Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)




                                              UNITED STATES DISTRICT COURT
                                                          for the      '1 S1/1
                                                                             4 -5                                                     t,J•   C'
                                                                               District of

                                                                                      Division

                                                                                                                 21-cv-436-jdp
                                                                                             Case No.
                                                                                                             (to be filled in by the Clerk's Office)

                                     Plaintiff(s)
      (Write the full name of each plaintiff who is filing this complaint.
      If the names of all the plaintiffs cannot fit in the space above,
                                                                                             Jury Trial: (check one)   El Yes ONo
      please write "see attached" in the space and attach an additional
      page with the full list of names.)
                                          -v-
              r2J                   (10,-4                  Cc:>/limet-
       4.A• ,oft.")                4., \I .6-1%) P-..sr%

1ch                                                      r


                                   Defendant(s)-
      (Write the full name of each defendant who is being sued. If the
      names of all the defendants cannot fit in the space above, please
      write "see attached" in the space and attach an additional page
      with the full list of names. Do not include addresses here.)



                                        COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                                  (Non-Prisoner Complaint)


                                                                                NOTICE

          Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
          electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
          security number or full birth date; the full name of a person known to be a minor; or a complete financial account
          number. A filing may include only: the last four digits of a social security number; the year of an individual's
          birth; a minor's initials; and the last four digits of a financial account number.

          Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
          other materials to the Clerk's Office with this complaint.

          In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
          forma pauperis.




                                                                                                                                                       Page 1 of 6
                       Case: 3:21-cv-00436-jdp Document #: 1 Filed: 07/06/21 Page 2 of 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)


I.        The Parties to This Complaint

                     The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                           Name
                           Address
                                                                                              WIWN
                                                                        "Tht:                         \Arr           -3c
                                                                                       City               State            Zip Code
                           County
                           Telephone Number                              S61A--- 35-        Wct-
                           E-Mail Address
                                                                                       u,4e-ATS.S.4\ô7"           TINA teapk
                     The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known) and check whether you are bringing this complaint against
                     them in their individual capacity or official capacity, or both. Attach additional pages if needed.

                     Defendant No. 1
                           Name
                           Job or Title (([known)
                           Address                                      SLriR 6- tot1:i*
                                                                        c•INV-TS*    ‘A.1-1                        5:3(W!
                                                                               City      State                             Zip Code

                           County                                                      1.).PiNn€
                           Telephone Number
                           E-Mail Address (([known)

                                                                                Individual capacity   15fficial capacity


                     Defendant No. 2
                           Name
                           Job or Title ('([known)
                           Address

                                                                                       City               State            zip Code

                           County
                           Telephone Number
                           E-Mail Address (if known)

                                                                        El Individual capacity El-Official capacity




                                                                                                                                      Page 2 of 6
                       Case: 3:21-cv-00436-jdp Document #: 1 Filed: 07/06/21 Page 3 of 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)


                     Defendant No. 3
                           Name                                      "axstx\
                           Job or Title Of known)
                           Address

                                                                                                       State              Zip Code
                           County
                                                                                   DACit
                           Telephone Number
                           E-Mail Address of known)

                                                                        El Individual capacity        ‹ificial capacity


                     Defendant No. 4
                           Name
                           Job or Title (tf known)
                           Address

                                                                                       City             State             zip Code
                           County
                           Telephone Number
                           E-Mail Address Of known)

                                                                                Individual capacity   Official capacity

          Basis for Jurisdiction

          Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
          immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
          Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
          constitutional rights.

                     Are you bringing suit against (check all that apply):

                     111 Federal officials (a Bivens claim)
                     1"State or local officials (a § 1983 claim)

                      Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                      the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
                      federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?




                                                          (Wu*
                     Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                     are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                     officials?

                                                                                                                                     Page 3 of 6
                        Case: 3:21-cv-00436-jdp Document #: 1 Filed: 07/06/21 Page 4 of 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)




           D.      Section 1983 allows defendants to be found liable only when they have acted "under color of any
                   statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                   42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under or
                   of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                   federal law. Attach additional pages if needed.
                 ,                      o&..         — VLe14-e,         tiLea—            4
                           eo<A14,-- eP                    \J1    4-t_a. 40        c-r-e-pa
                                                                                    4.-kc2_   tE
                                                                         D
                -3.


III. Statement of Claim

         State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
         alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
         further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
         any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
         statement of each claim in a separate paragraph. Attach additional pages if needed.

                      Where did the events giving rise to your claim(s) occur?



                               5                          0,.


                      What date and approximate time did the events giving rise to your claim(s) occur?



                                           5


                      What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                      Was anyone else involved? Who else saw what happened?)

                                                       A  . Tr.   C—h.-7        3




                                                                                                                       Page 4 of 6
                       Case: 3:21-cv-00436-jdp Document #: 1 Filed: 07/06/21 Page 5 of 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)




IV.      Injuries

         If you sustained injuries related to the events alleged above, describe your injuries and state what medical
         treatment, if any, you required and did or did not receive.


                                    AN C4,      AINfN.                   VG.0—           rs._„




V. Relief
    Relief

         State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
         If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
         the acts alleged. Explain the basis for these claims.

        -ODD                Du 0 1 fA.0
                                                                                A>tA Noo\k-+-A,




                                                                                                                        Page 5 of 6
                       Case: 3:21-cv-00436-jdp Document #: 1 Filed: 07/06/21 Page 6 of 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)




VI.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
         and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.



                     For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case—related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                     Date of signing:               36\1.-b2A,
                     Signature of Plaintiff
                     Printed Name of Plaintiff               2..),ri


                     For Attorneys

                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name of Law Firm
                     Address


                                                                                City        State          Zip Code

                     Telephone Number
                     E-mail Address




                                                                                                                       Page 6 of 6
